COLLINS, Justice,
dissenting.
I respectfully dissent. The incident underlying this medical malpractice action occurred in June 1979. Therefore, the question of whether CMMC is a “charitable organization” subject to the provisions of section 158 should be addressed in terms of the status of CMMC and the state of the law at that time. Accordingly, I agree with the analysis of the Superior Court and would affirm.
The numerous references to non-profit hospitals in the legislative debate that was held in both the Maine House of Representatives and the Maine Senate when 14 M.R. S.A. § 158 was adopted in 1965 clearly indicate that the legislature intended to protect all non-profit hospitals with tort immunity above their available insurance. The Report of the Recess Study Committee, dated December 15, 1964, even used a charitable hospital to illustrate the application of charitable immunity.
In 1967, the Law Court reaffirmed the legislative intent to preserve the doctrine of charitable immunity in a case that, significantly, dealt with a non-profit hospital. Rhoda v. Aroostook General Hospital, 226 A.2d 530 (Me.1967). While the parties in that case conceded that the hospital was a charitable organization, that decision nevertheless emphasized the special position of the non-profit hospital in Maine law. In 1976, we reaffirmed the Rhoda decision by citing to it in a footnote as an example of legislative intent to adopt the judicial doctrine of governmental immunity evidenced by enactment of a statute. Davies v. City of Bath, 364 A.2d 1269, 1271 n. 6 (Me.1976). Davies is closer in time to the incident in question than Thompson v. Mercy Hospital, 483 A.2d 706 (Me.1984), which the court relies upon. I believe that the status of the law in 1979 when the incident in question occurred should be presumed, in the absence of evidence to the contrary, to be consistent with the earlier, generally held view that non-profit hospitals such as C.M.M.C. were “charitable organizations” under section 158. Accordingly, I would agree with the Superior Court and refrain from applying retroactively any changes to the law occasioned by Thompson.